GIEGERICH, J.
The defendant appeals from an order denying his motion to open his default. The order appealed from granted *628him leave to renew upon proper papers. The defendant • defaulted ■before joinder of issue, and upon the motion did not file either ,an affidavit of merits or a copy of his proposed answer, and evidently liis motion was denied for that reason, and properly. A copy of the proposed answer must be annexed to and served with the motion papers. Schumpp v. Int. St. Ry. Co., 81 App. Div. 576, 81 N. Y. Supp. 366; Meyer v. City of New York, 80 App. Div. 584, 80 N. Y. Supp, 774; Kuh v. Goldman, 119 App. Div. 148, 104 N. Y. Supp. 255; Reid v. Jackson’s Express, 107 N. Y. Supp. 633; Bloch v. Weinstein, 113 N. Y. Supp. 1067.
Order affirmed, with costs. All concur.